                                          Case 4:20-cv-02721-PJH Document 51 Filed 10/14/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                        Case No. 20-cv-02721-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER RE: EX PARTE
                                                                                        APPLICATION
                                  10     CITY OF WALNUT CREEK, et al.,
                                                                                        Re: Dkt. No. 49
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of an ex parte application from plaintiff seeking to extend the

                                  15   deadline to file an opposition to defendants’ motion to dismiss. Dkt. 49. On September

                                  16   29, 2020, the court set a briefing schedule on defendant’s motion to dismiss requiring

                                  17   plaintiff to file an opposition by October 13, 2020 and defendants to file a reply brief by

                                  18   October 20, 2020. Plaintiff has had ample time to file an opposition to defendants’ motion

                                  19   to dismiss, which has been pending since August 3, 2020. Dkt. 34. Rather than filing an

                                  20   opposition, plaintiff has appealed the court’s previous order and filed the present ex parte

                                  21   application. Nonetheless, because plaintiff is proceeding pro se, the court will extend

                                  22   plaintiff’s deadline to file an opposition. Accordingly, the court SETS the following briefing

                                  23   schedule. Plaintiff shall file an opposition by October 21, 2020. Defendants may file a

                                  24   reply by October 28, 2020. No further extension shall be considered absent good cause.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 14, 2020

                                  27                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
